Exhibit 10.1

LEASE AGREEMENT

LIBERTY PROPERTY LIMITED PARTNERSHIP

Landlord

AND

TORNIER, INC. Tenant

AT

NESBITT TECHNOLOGY CENTER

10801 Nesbitt Avenue

Bloomington, Minnesota 55437



--------------------------------------------------------------------------------

LEASE AGREEMENT

INDEX

 

§

 

Section

   Page          

1.

  Basic Lease Terms and Definitions      1   

2.

  Premises      2   

3.

  Use      2   

4.

  Term      2   

5.

  Rent; Taxes      2   

6.

  Operating Expenses      2   

7.

  Utilities      3   

8.

  Insurance; Waivers; Indemnification      3   

9.

  Maintenance and Repairs      4   

10.

  Compliance      4   

11.

  Signs      5   

12.

  Alterations      5   

13.

  Mechanics’ Liens      5   

14.

  Landlord’s Right of Entry      5   

15.

  Damage by Fire or Other Casualty      6   

16.

  Condemnation      6   

17.

  Quiet Enjoyment      6   

18.

  Assignment and Subletting      6   

19.

  Subordination; Mortgagee’s Rights      7   

20.

  Tenant’s Certificate; Financial Information      7   

21.

  Surrender      7   

22.

  Defaults – Remedies      8   

23.

  Tenant’s Authority      9   

24.

  Liability of Landlord      10   

25.

  Miscellaneous      10   

26.

  Notices      10   

27.

  Security Deposit      10   

28.

  Initial Leasehold Improvements      11   

29.

  Extension Options      12   

30.

  Termination Option      14   

Additional Provisions:

 

i



--------------------------------------------------------------------------------

THIS LEASE AGREEMENT is made by and between LIBERTY PROPERTY LIMITED
PARTNERSHIP, a Pennsylvania limited partnership (“Landlord”) and TORNIER, INC.,
a corporation organized under the laws of Minnesota (“Tenant”), and is dated as
of the date on which this Lease has been fully executed by Landlord and Tenant.

1. Basic Lease Terms and Definitions.

(a) Premises: The entire Building, consisting of approximately 56,000 rentable
square feet as shown on Exhibit “A”.

(b) Building: Approximate rentable square feet: 56,000

      Address: 10801 Nesbitt Avenue, Bloomington, MN

(c) Term: 126 months (plus any partial month from the Commencement Date until
the first day of the next full calendar month during the Term).

(d) Commencement Date: July 1, 2012.

(e) Expiration Date: The last day of the Term.

(f) Minimum Annual Rent: Payable in monthly installments as follows:

 

Lease Year

   Annual     Monthly  

1

   $ 495,600.00 *    $ 41,300.00 * 

2

     509,600.04        42,466.67   

3

     523,599.96        43,633.33   

4

     537,600.00        44,800.00   

5

     551,600.04        45,966.67   

6

     565,599.96        47,133.33   

7

     579,600.00        48,300.00   

8

     593,600.04        49,466.67   

9

     607,599.96        50,633.33   

10

     621,600.00        51,800.00   

11 (6 months)

     635,600.04        52,966.67   

 

* The foregoing notwithstanding Minimum Annual Rent shall be abated for the
first 6 months of the Term. The Minimum Annual Rent abatement shall be
disregarded for purposes of calculating any management fee based on a percentage
of rental revenues (so that the management fee included in Operating Expenses is
not reduced on account of the abatement in Minimum Annual Rent).

(g) Estimated Annual Operating Expenses: $272,720.04, payable in monthly
installments of $22,726.67, subject to adjustment as provided in this Lease. The
foregoing notwithstanding, Operating Expense payments shall be abated for the
first 3 months of the Term.

(h) Tenant’s Share: 100% (also see Definitions)

(i) Use: General office, warehouse and other purposes to the extent permitted
under applicable Laws and in furtherance of Tenant’s business activities.

(j) Security Deposit: $64,000



--------------------------------------------------------------------------------

(k) Addresses For Notices:

 

Landlord:

  

Liberty Property Limited Partnership

10400 Viking Drive, Suite 130

Eden Prairie, MN 55344

Attn: Vice President/City Manager

   Tenant:   

Before commencement of office operations

at the Premises:

7701 France Avenue South, Suite 600

Edina, MN 55435

Attn: Chief Legal Officer

        

On and after commencement of office operations

at the Premises: Premises

(l) Guarantor: None

(m) Additional Defined Terms: See Rider 1 for the definitions of other
capitalized terms.

(n) Contents: The following are attached to and made a part of this Lease:

 

Rider 1 – Additional Definitions

     Exhibits:       “A” – Plan showing Premises       “B” – Building Rules   
   “C” – Estoppel Certificate Form      
“D” – Space Plan – Initial Tenant Improvements

2. Premises. Landlord leases to Tenant and Tenant leases from Landlord the
Premises. Tenant accepts the Premises, Building and Exterior Areas “AS IS”
(latent defects excepted), without relying on any representation, covenant or
warranty by Landlord other than as expressly set forth in this Lease. Landlord
and Tenant stipulate and agree to the rentable square footage set forth in
Section 1(a) above without regard to actual measurement.

3. Use. Tenant shall occupy and use the Premises only for the Use specified in
Section l above. Tenant shall not permit any conduct or condition which may
endanger, disturb or interfere (whether through noise, odor, vibration or
otherwise) with any neighboring properties or with the management of the
Building. Tenant shall not use or permit the use of any portion of the Property
for outdoor storage or installations outside of the Premises. Tenant may use all
Exterior Areas only for their intended purposes.

4. Term. The Term of this Lease shall commence on the Commencement Date and
shall end on the Expiration Date, unless sooner terminated in accordance with
this Lease.

5. Rent; Taxes. Tenant agrees to pay to Landlord, without demand, deduction or
offset (except as otherwise provided in this Lease), Minimum Annual Rent and
Annual Operating Expenses for the Term. Tenant shall pay the Monthly Rent, in
advance, on the first day of each calendar month during the Term, at Landlord’s
address designated in Section 1 above unless Landlord designates otherwise;
provided that Monthly Rent for the first full month (disregarding any initial
rental abatement period) shall be paid at the signing of this Lease. If the
Commencement Date is not the first day of the month, the Monthly Rent for that
partial month shall be apportioned on a per diem basis and shall be paid on or
before the Commencement Date. Tenant shall pay Landlord a service and handling
charge equal to 5% of any Rent not paid within 5 days after the date due,
provided that no such charge shall be applied with respect to the first such
late payment (if any) in any calendar year. In addition, any Rent, including
such charge, not paid within 5 days after the due date will bear interest at the
Interest Rate from the date due to the date paid. Tenant shall pay before
delinquent all taxes levied or assessed upon, measured by, or arising from:
(a) the conduct of Tenant’s business; (b) Tenant’s leasehold estate; or
(c) Tenant’s property. Additionally, Tenant shall pay to Landlord all sales,
use, transaction privilege, or other excise tax that may at any time be levied
or imposed upon, or measured by, any amount payable by Tenant under this Lease.

6. Operating Expenses. The amount of the Annual Operating Expenses set forth in
Section 1(g) above represents Tenant’s Share of the estimated Operating Expenses
for the calendar year in which the Term commences. Landlord may adjust such
amount from time to time if the estimated Annual Operating Expenses increase or
decrease; Landlord may also invoice Tenant separately from time to time for
Tenant’s Share of any extraordinary or unanticipated Operating Expenses. By
April 30th of each year (and as soon as practical after the expiration or
termination of this Lease or, at Landlord’s option, after a sale of the
Property), Landlord shall provide Tenant with a statement of Operating Expenses
for the preceding calendar year or part thereof. Within 30 days after delivery
of the statement to Tenant, Landlord or Tenant shall pay to the other the amount
of any overpayment or deficiency then due from one to the other or, at
Landlord’s option, Landlord may credit Tenant’s account for any overpayment. If
Tenant does not give Landlord notice within 180 days after receiving Landlord’s
statement that Tenant disagrees with the statement and specifying the items and
amounts in dispute, Tenant shall be deemed to have waived the right to contest
the statement. Landlord’s and Tenant’s obligation to pay any overpayment or
deficiency due the other pursuant to this Section shall survive the expiration
or termination of this Lease.

 

2



--------------------------------------------------------------------------------

7. Utilities. Tenant shall pay for water, sewer, gas, electricity, heat, power,
telephone and other communication services and any other utilities supplied to
the Premises. Tenant shall obtain service in its own name and timely pay all
charges directly to the provider. Landlord shall not be responsible or liable
for any interruption in such services, nor shall such interruption affect the
continuation or validity of this Lease; provided, however, that if the
interruption in services (i) has a material negative impact on the Tenant’s
conduct of business in the Premises, (ii) continues for a period of 3
consecutive business days, and (iii) resulted from the negligence or willful
misconduct of Landlord or Landlord’s Agents, then Monthly Rent will be abated
during the period of time that, and to the extent that, Tenant is unable to
occupy the Premises for the conduct of Tenant’s business due to such
interruption. Landlord shall not, without Tenant’s prior written consent (which
consent shall not be unreasonably withheld, conditioned or delayed), voluntarily
change the companies providing such services to the Building or Premises. Any
wiring, cabling or other equipment necessary to connect Tenant’s
telecommunications equipment shall be Tenant’s responsibility, and shall be
installed in a manner approved by Landlord, not to be unreasonably withheld or
delayed.

8. Insurance; Waivers; Indemnification.

(a) Landlord shall maintain insurance against loss or damage to the Building or
the Property with coverage for perils as set forth under the “Causes of
Loss-Special Form” or equivalent property insurance policy in an amount equal to
the full insurable replacement cost of the Building (excluding coverage of
Tenant’s personal property and any Alterations by Tenant), and such other
insurance, including rent loss coverage, as Landlord may reasonably deem
appropriate or as any Mortgagee may require.

(b) Tenant, at its expense, shall keep in effect commercial general liability
insurance, including blanket contractual liability insurance, covering Tenant’s
use of the Property, with such coverages and limits of liability as Landlord may
reasonably require, but not less than a $1,000,000 combined single limit with a
$3,000,000 general aggregate limit (which general aggregate limit may be
satisfied by an umbrella liability policy) for bodily injury or property damage;
however, such limits shall not limit Tenant’s liability hereunder. The policy
shall name Landlord, Liberty Property Trust and any associated or affiliated
entity providing property management services with respect to the Premises as
their interests may appear and at Landlord’s request, any Mortgagee(s), as
additional insureds, shall be written on an “occurrence” basis and not on a
“claims made” basis and shall be endorsed to provide that it is primary to and
not contributory to any policies carried by Landlord and to provide that it
shall not be cancelable without at least 10 days prior notice to Landlord. The
insurer shall be authorized to issue such insurance, licensed to do business and
admitted in the state in which the Property is located and rated at least A VII
in the most current edition of Best’s Insurance Reports. Tenant shall deliver to
Landlord on or before the Commencement Date or any earlier date on which Tenant
accesses the Premises, and at least 10 days prior to the date of each policy
renewal, a certificate of insurance evidencing such coverage.

(c) Landlord and Tenant each waive, and release each other from and against, all
claims for recovery against the other for any loss or damage to the property of
such party arising out of fire or other casualty coverable by a standard “Causes
of Loss-Special Form” property insurance policy with, in the case of Tenant,
such endorsements and additional coverages as are considered good business
practice in Tenant’s business, even if such loss or damage shall be brought
about by the fault or negligence of the other party or its Agents; provided,
however, such waiver by Landlord shall not be effective with respect to any
deductible charged to Tenant pursuant to Section 9(b) below (not to exceed
$25,000). This waiver and release is effective regardless of whether the
releasing party actually maintains the insurance described above in this
subsection and is not limited to the amount of insurance actually carried, or to
the actual proceeds received after a loss. Each party shall have its insurance
company that issues its property coverage waive any rights of subrogation, and
shall have the insurance company include an endorsement acknowledging this
waiver, if necessary. Tenant assumes all risk of damage to the property of
(i) Tenant, or Tenant’s Agents in or about the Premises or Property, and
(ii) any other person whose property is used, leased or stored by Tenant in or
about the Premises or Property, including in each case any loss or damage caused
by water leakage, fire, windstorm, explosion, theft, act of any other tenant, or
other cause.

(d) Tenant shall not be permitted to satisfy any of its insurance obligations
set forth in this Lease through any self-insurance or self-insured retention in
excess of $25,000 (this limit does not apply to Tenant’s deductible). Landlord
will not unreasonably withhold, condition or delay its consent to a request by
Tenant to raise this limit on self-insured retention; Tenant shall provide
Landlord all information that Landlord may reasonably request to evaluate
Tenant’s request.

(e) Subject to subsection (c) above, and except to the extent caused by the
negligence or willful misconduct of Landlord or its Agents, Tenant will
indemnify, defend, and hold harmless Landlord and its Agents from and against
any and all claims, actions, damages, liability and expense (including fees of
attorneys, investigators and experts) which may be asserted

 

3



--------------------------------------------------------------------------------

against, imposed upon, or incurred by Landlord or its Agents and arising out of
or in connection with loss of life, personal injury or damage to property in or
about the Premises or arising out of any negligent act or omission of Tenant or
its Agents, whether prior to, during or after the Term. Tenant’s obligations
pursuant to this subsection shall survive the expiration or termination of this
Lease.

(f) Subject to subsection (c) above and any express limitations in this Lease on
Landlord’s liability, and except to the extent caused by the negligence or
willful misconduct of Tenant or its Agents, Landlord will indemnify, defend, and
hold harmless Tenant and its Agents from and against any and all claims,
actions, damages, liability and expense (including fees of attorneys,
investigators and experts) which may be asserted against, imposed upon, or
incurred by Tenant or its Agents and arising out of or in connection with loss
of life, personal injury or damage to property in or about the Property to the
extent occasioned wholly or in part by any negligence or willful misconduct of
Landlord or its Agents, whether prior to, during or after the Term. Landlord’s
obligations pursuant to this subsection shall survive the expiration or
termination of this Lease.

9. Maintenance and Repairs.

(a) Landlord shall Maintain the: (i) Building footings, foundations, structural
steel columns and girders at Landlord’s sole expense; (ii) Building roof and
exterior walls; (iii) Building Systems; and (iv) Exterior Areas. Costs incurred
by Landlord under the foregoing subsections (ii), (iii) and (iv) will be
included in Operating Expenses. The foregoing notwithstanding, Tenant shall be
solely responsible at its cost and expense for the Maintenance of any HVAC unit
and related equipment exclusively serving any computer server, data center,
clean room or similar specialized space within the Premises. Tenant shall enter
into a maintenance contract for any such HVAC equipment reasonably acceptable to
Landlord with a vendor reasonably acceptable to Landlord, and Landlord shall not
be liable for any loss or damage to Tenant resulting from the failure of any
such HVAC equipment. If Tenant becomes aware of any condition that is Landlord’s
responsibility to repair, Tenant shall promptly notify Landlord of the
condition. Moreover, regardless of who bears responsibility for repair, Tenant
shall immediately notify Landlord if Tenant becomes aware of any areas of water
intrusion or mold growth in or about the Premises.

(b) Except as provided in subsection (a) above, Tenant at its sole expense shall
Maintain the Premises and all fixtures and equipment in the Premises. All
repairs and replacements by Tenant shall utilize materials and equipment which
are comparable to those originally used in constructing the Building and
Premises. Alterations, repairs and replacements to the Property, including the
Premises, made necessary because of Tenant’s Alterations or installations, any
use or circumstances special or particular to Tenant, or any negligent or
willful act or omission of Tenant or its Agents shall be made by Landlord or
Tenant as set forth above, but at the sole expense of Tenant to the extent not
covered by any applicable insurance proceeds paid to Landlord.

10. Compliance.

(a) Tenant will, at its expense, promptly comply with all Laws now or
subsequently pertaining to the Premises or Tenant’s use or occupancy. Tenant
will pay any taxes or other charges by any authority on Tenant’s property or
trade fixtures or relating to Tenant’s use of the Premises. Neither Tenant nor
its Agents shall use the Premises in any manner that under any Law would require
Landlord to make any Alteration to or in the Building or Exterior Areas (without
limiting the foregoing, Tenant shall not use the Premises in any manner that
would cause the Premises or the Property to be deemed a “place of public
accommodation” under the ADA if such use would require any such Alteration).
Tenant shall be responsible for compliance with the ADA, and any other Laws
regarding accessibility, with respect to the Premises. Notwithstanding the
foregoing provisions to the contrary, in no event shall Tenant be responsible to
make any Alteration to the Building or Exterior Areas pursuant to this
subsection except to the extent arising from Tenant’s specific and unique manner
of use of the Property.

(b) Tenant will comply, and will cause its Agents to comply, with the Building
Rules. Landlord may adopt and Tenant shall comply with reasonable rules and
regulations to promote energy efficiency, sustainability and environmental
standards for the Property, as the same may be changed from time to time upon
reasonable notice to Tenant.

(c) Tenant agrees not to do anything or fail to do anything which will increase
the cost of Landlord’s insurance or which will prevent Landlord from procuring
policies (including public liability) from companies and in a form satisfactory
to Landlord. If any breach of the preceding sentence by Tenant causes the rate
of fire or other insurance to be increased, Tenant shall pay the amount of such
increase as additional Rent within 30 days after being billed.

(d) Tenant agrees that (i) no activity will be conducted by Tenant or its Agents
on the Premises that will use or produce any Hazardous Materials, except for
activities which are part of the ordinary course of Tenant’s business and are
conducted in accordance with all Environmental Laws (“Permitted Activities”);
(ii) the Premises will not be used for storage of any Hazardous Materials,
except for materials used in the Permitted Activities which are properly stored
in a manner and location

 

4



--------------------------------------------------------------------------------

complying with all Environmental Laws; (iii) no portion of the Premises or
Property will be used by Tenant or Tenant’s Agents for disposal of Hazardous
Materials; (iv) Tenant will deliver to Landlord copies of all Material Safety
Data Sheets and other written information prepared by manufacturers, importers
or suppliers of any chemical; and (v) Tenant will promptly notify Landlord of
any violation by Tenant or Tenant’s Agents of any Environmental Laws or the
release or suspected release of Hazardous Materials in, under or about the
Premises, and Tenant shall immediately deliver to Landlord a copy of any notice,
filing or permit sent or received by Tenant with respect to the foregoing. If at
any time during or after the Term, any portion of the Property is found to be
contaminated by Tenant or Tenant’s Agents or subject to conditions prohibited in
this Lease caused by Tenant or Tenant’s Agents, Tenant will indemnify, defend
and hold Landlord harmless from all claims, demands, actions, liabilities,
costs, expenses, attorneys’ fees, damages and obligations of any nature arising
from or as a result thereof, and Landlord shall have the right to direct
remediation activities, all of which shall be performed at Tenant’s cost.
Tenant’s obligations pursuant to this subsection shall survive the expiration or
termination of this Lease.

11. Signs. Except as expressly permitted in this Section, Tenant shall not place
any signs on the Property without the prior consent of Landlord (which consent
shall not be unreasonably withheld or delayed), other than signs that are
located wholly within the interior of the Premises and not visible from the
exterior of the Premises. Tenant may install two building-mounted exterior
identification signs (one on the front of the Building and one on the side of
the Building). Tenant shall also have the right to identification signage on the
Building sign monument. All Tenant signage shall be installed and maintained at
Tenant’s sole cost and expense. The design, size and location of Tenant’s
signage shall be consistent with Landlord’s sign criteria and otherwise subject
to municipal approvals and to Landlord’s reasonable approval. Tenant shall cause
all Tenant signage to comply with all Laws. Tenant shall maintain all signs
installed by Tenant in good condition. Tenant shall remove its signs at the
termination of this Lease, shall repair any resulting damage, and shall restore
the Property to its condition existing prior to the installation of Tenant’s
signs.

12. Alterations. Except for non-structural Alterations that (i) do not exceed
$50,000 (in the aggregate with respect to any particular project), (ii) are not
visible from the exterior of the Premises, (iii) do not affect any Building
System or the structural strength of the Building, (iv) do not require
penetrations into the floor, ceiling or walls, and (v) do not require work
within the walls, below the floor or above the ceiling, Tenant shall not make or
permit any Alterations in or to the Premises without first obtaining Landlord’s
consent, which consent shall not be unreasonably withheld or delayed. With
respect to any Alterations made by or on behalf of Tenant (whether or not the
Alteration requires Landlord’s consent): (i) not less than 10 days prior to
commencing any Alteration, Tenant shall deliver to Landlord the plans,
specifications and necessary permits for the Alteration, together with
certificates evidencing that Tenant’s contractors and subcontractors have
adequate insurance coverage naming Landlord, Liberty Property Trust and any
other associated or affiliated entity as their interests may appear as
additional insureds, (ii) Tenant shall obtain Landlord’s prior written approval
of any contractor or subcontractor which shall not be unreasonably withheld or
delayed, (iii) the Alteration shall be constructed with new materials, in a good
and workmanlike manner, and in compliance with all Laws and the plans and
specifications delivered to, and, if required above, approved by Landlord, and
(iv) Tenant shall pay Landlord all reasonable costs and expenses in connection
with Landlord’s review of Tenant’s plans and specifications, and of any
supervision or inspection of the construction Landlord reasonably deems
necessary. Any Alteration by Tenant shall be the property of Tenant until the
expiration or termination of this Lease; at that time without payment by
Landlord the Alteration shall remain on the Property and become the property of
Landlord unless Landlord gives notice to Tenant as provided below to remove it,
in which event Tenant will remove it, will repair any resulting damage and will
restore the Premises to the condition existing prior to Tenant’s Alteration.
With respect to any Alteration with respect to which Tenant obtains Landlord’s
consent or otherwise at Tenant’s request, prior to Tenant making any
Alterations, Landlord will notify Tenant whether Tenant is required to remove
the Alterations at the expiration or termination of this Lease. Tenant may
install its trade fixtures, furniture and equipment in the Premises, provided
that the installation and removal of them will not affect any structural portion
of the Property, any Building System or any other equipment or facilities
serving the Building or any occupant.

13. Mechanics’ Liens. Tenant promptly shall pay for any labor, services,
materials, supplies or equipment furnished to Tenant in or about the Premises.
Tenant shall keep the Premises and the Property free from any liens arising out
of any labor, services, materials, supplies or equipment furnished or alleged to
have been furnished to Tenant. Tenant shall take all steps permitted by law in
order to avoid the imposition of any such lien. Should any such lien or notice
of such lien be filed against the Premises or the Property, Tenant shall
discharge the same by bonding or otherwise within 15 business days after Tenant
has notice that the lien or claim is filed regardless of the validity of such
lien or claim.

14. Landlord’s Right of Entry. Tenant shall permit Landlord and its Agents to
enter the Premises at all reasonable times following reasonable notice (except
in an emergency) to inspect, Maintain, or make Alterations to the Premises or
Property, to exhibit the Premises for the purpose of sale or financing, and,
during the last 12 months of the Term, to exhibit the Premises to any
prospective tenant. Landlord will make reasonable efforts not to inconvenience
Tenant in exercising such rights, and upon making such efforts, Landlord shall
not be liable for any interference with Tenant’s occupancy resulting from
Landlord’s entry.

 

5



--------------------------------------------------------------------------------

15. Damage by Fire or Other Casualty. If the Premises or Exterior Areas shall be
damaged or destroyed by fire or other casualty, Tenant shall promptly notify
Landlord, and Landlord, subject to the conditions set forth in this Section,
shall repair such damage and restore the Premises or Exterior Areas to
substantially the same condition in which they were immediately prior to such
damage or destruction, but not including the repair, restoration or replacement
of the fixtures, equipment, or Alterations installed by or on behalf of Tenant.
Landlord shall notify Tenant, within 30 days after the date of the casualty, if
Landlord anticipates that the restoration will take more than 180 days (or, if
the casualty occurs during the last 12 months of the Term, if Landlord
anticipates the restoration will take more than 90 days) from the date of the
casualty to complete; in such event, either Landlord or Tenant may terminate
this Lease effective as of the date of casualty by giving notice to the other
within 20 days after Landlord’s notice. Moreover, Landlord may terminate this
Lease if the loss is not substantially covered by the insurance required to be
maintained by Landlord under this Lease. Tenant will receive an abatement of
Minimum Annual Rent and Annual Operating Expenses to the extent the Premises are
rendered untenantable as a result of the casualty. In the event that Landlord is
required to or otherwise elects to restore the Premises as provided in this
Section 15, and Landlord fails to complete such restoration by the earlier of:
(a) 60 days after the date estimated by Landlord for completion of the repairs,
or (b) 240 days after the occurrence of the event of casualty, then Tenant shall
have the right, exercisable by notice to Landlord given after the expiration of
the applicable time period set forth above, to terminate this Lease effective
not less than 30 days after the date of such Tenant’s notice (except that if
Landlord completes such restoration before the effective date of such
termination, such termination shall be deemed a nullity).

16. Condemnation. If (a) all of the Premises are Taken, (b) any part of the
Premises is Taken and the remainder is insufficient in Tenant’s reasonable
opinion for the reasonable operation of Tenant’s business, or (c) any of the
Property is Taken, and, in Landlord’s opinion, it would be impractical or the
condemnation proceeds are insufficient to restore the remainder, then this Lease
shall terminate as of the date the condemning authority takes possession. If
this Lease is not terminated, Landlord shall restore the Building to a condition
as near as reasonably possible to the condition prior to the Taking, the Minimum
Annual Rent shall be abated for the period of time all or a part of the Premises
is untenantable in proportion to the square foot area untenantable, and this
Lease shall be amended appropriately. The compensation awarded for a Taking
shall belong to Landlord. Except for any relocation benefits to which Tenant may
be entitled, Tenant hereby assigns all claims against the condemning authority
to Landlord, including, but not limited to, any claim relating to Tenant’s
leasehold estate. In the event that the rentable area of the Premises is reduced
due to such Taking, and Landlord and Tenant elect not to terminate this Lease,
Minimum Annual Rent shall be reduced in proportion to the reduction in the
rentable area of the Premises.

17. Quiet Enjoyment. Landlord covenants that Tenant, upon performing all of its
covenants, agreements and conditions of this Lease, shall have quiet and
peaceful possession of the Premises as against anyone claiming by or through
Landlord, subject, however, to the terms of this Lease.

18. Assignment and Subletting.

(a) Except as provided in Section (b) below, Tenant shall not enter into nor
permit any Transfer voluntarily or by operation of law, without the prior
consent of Landlord, which consent shall not be unreasonably withheld or
delayed. Without limitation, Tenant agrees that Landlord’s consent shall not be
considered unreasonably withheld if (i) the business, business reputation or
creditworthiness of the proposed transferee is unacceptable to Landlord in its
reasonable discretion, (ii) Landlord or an affiliate of Landlord has comparable
space within the southwest metropolitan area available for lease by the proposed
transferee or (iii) an Event of Default by Tenant then exists. A consent to one
Transfer shall not be deemed to be a consent to any subsequent Transfer. In no
event shall any Transfer relieve Tenant from any obligation under this Lease.
Landlord’s acceptance of Rent from any person shall not be deemed to be a waiver
by Landlord of any provision of this Lease or to be a consent to any Transfer.
Any Transfer not in conformity with this Section 18 shall be void at the option
of Landlord.

(b) Landlord’s consent shall not be required in the event of any Transfer by
Tenant to an Affiliate provided that (i) the Affiliate has a tangible net worth
at least equal to that of Tenant as of the date of this Lease (this test shall
not apply if the Affiliate is a wholly-owned subsidiary, directly or indirectly,
of Tenant), (ii) Tenant provides Landlord notice of the Transfer at least 15
days prior to the effective date, together with current financial statements of
the Affiliate certified by an executive officer of the Affiliate, and (iii) in
the case of an assignment or sublease, Tenant delivers to Landlord an assumption
agreement reasonably acceptable to Landlord executed by Tenant and the
Affiliate, together with a certificate of insurance evidencing the Affiliate’s
compliance with the insurance requirements of Tenant under this Lease.

(c) The provisions of subsection (a) above notwithstanding, if Tenant proposes
to Transfer all of the Premises (other than to an Affiliate), Landlord may
terminate this Lease, either conditioned on execution of a new lease between
Landlord and the proposed transferee or without that condition. If Tenant
proposes to enter into a Transfer of less than all of the Premises (other than
to an Affiliate), Landlord may amend this Lease to remove the portion of the
Premises to be transferred, either conditioned on execution of a new lease
between Landlord and the proposed transferee or without that condition. If this
Lease is

 

6



--------------------------------------------------------------------------------

not so terminated or amended, Tenant shall pay to Landlord, immediately upon
receipt, one-half of profits received by Tenant in connection with the Transfer
after deduction of brokerage commissions, tenant inducements, attorneys’ fees
and other reasonable costs incurred by Tenant in connection with the Transfer.

(d) If Tenant requests Landlord’s consent to a Transfer, Tenant shall provide
Landlord, at least 15 days prior to the proposed Transfer, current financial
statements of the transferee certified by an executive officer of the
transferee, a complete copy of the proposed Transfer documents, and any other
information Landlord reasonably requests. Provided Tenant’s transmittal letter
contains the language set out in the following sentence, Landlord will be deemed
to have granted its consent to the proposed Transfer if Landlord has not denied
its consent in written notice to Tenant given on or before the date that is 15
days following the date Landlord receives Tenant’s request for consent
accompanied by all required supporting documentation. Tenant’s transmittal
letter shall include substantially the following language, in uppercase,
boldfaced type: “NOTE: PURSUANT TO SECTION 18(D) OF THE LEASE, LANDLORD SHALL BE
DEEMED TO HAVE CONSENTED TO THE TRANSFER REQUESTED IN THIS LETTER UNLESS
LANDLORD DENIES THE REQUEST WITHIN 15 DAYS OF LANDLORD’S RECEIPT OF THIS
LETTER.” Immediately following any approved assignment or sublease, Tenant shall
deliver to Landlord an assumption agreement reasonably acceptable to Landlord
executed by Tenant and the transferee, together with a certificate of insurance
evidencing the transferee’s compliance with the insurance requirements of Tenant
under this Lease. Tenant agrees to reimburse Landlord for reasonable
administrative and attorneys’ fees (not to exceed $1,500 in the case of a
routine consent) in connection with the processing and documentation of any
Transfer for which Landlord’s consent is requested.

19. Subordination; Mortgagee’s Rights.

(a) Tenant accepts this Lease subject and subordinate to any Mortgage now or in
the future affecting the Premises, provided that Tenant’s right of possession of
the Premises shall not be disturbed by the Mortgagee so long as Tenant is not in
default under this Lease beyond any applicable cure period. This clause shall be
self-operative, but within 10 business days after request, Tenant shall execute
and deliver any further instruments confirming the subordination of this Lease
and any further instruments of attornment that the Mortgagee may reasonably
request. However, any Mortgagee may at any time subordinate its Mortgage to this
Lease, without Tenant’s consent, by giving notice to Tenant, and this Lease
shall then be deemed prior to such Mortgage without regard to their respective
dates of execution and delivery; provided that such subordination shall not
affect any Mortgagee’s rights with respect to condemnation awards, casualty
insurance proceeds, intervening liens or any right which shall arise between the
recording of such Mortgage and the execution of this Lease.

(b) No Mortgagee shall be (i) liable for any act or omission of a prior landlord
(but upon taking title to the Property a Mortgagee shall be obligated to cure
the defaults, if any, of a prior landlord that are of a continuing nature and
relate to such landlord’s maintenance and repair obligations), (ii) subject to
any rental offsets (other than offsets expressly provided for in this Lease) or
defenses against a prior landlord, (iii) bound by any amendment of this Lease
that materially increases Landlord’s obligations under this Lease or materially
decreases Tenant’s obligations under this Lease made without its written
consent, or (iv) bound by payment of Monthly Rent more than one month in advance
or liable for any other funds paid by Tenant to Landlord unless such funds
actually have been transferred to the Mortgagee by Landlord.

(c) The provisions of Sections 15 and 16 above notwithstanding, Landlord’s
obligation to restore the Premises after a casualty or condemnation shall be
subject to the consent and prior rights of any Mortgagee.

20. Tenant’s Certificate; Financial Information. Within 10 business days after
Landlord’s request from time to time, (a) Tenant shall execute, acknowledge and
deliver to Landlord, for the benefit of Landlord, Mortgagee, any prospective
Mortgagee, and any prospective purchaser of Landlord’s interest in the Property,
an estoppel certificate in the form of attached Exhibit “C” (or comparable form
reasonably requested by Landlord), modified as necessary to accurately state the
facts represented, and (b) unless Tenant (or the parent entity with which
Tenant’s financials are consolidated) is a public company whose shares are
traded on a major national exchange, Tenant shall furnish to Landlord,
Landlord’s Mortgagee, prospective Mortgagee and/or prospective purchaser
reasonably requested financial information. Landlord agrees to keep any private
financial information provided to it by Tenant confidential (except for
disclosure to the parties listed in this subsection (b)), and any Mortgagee,
prospective Mortgagee and/or prospective purchaser with which Landlord shares
such information shall be informed by Landlord of the obligation to keep such
information confidential.

21. Surrender.

(a) On the date on which this Lease expires or terminates, Tenant shall return
possession of the Premises to Landlord in good condition, except for ordinary
wear and tear, and except for casualty damage or other conditions that Tenant is
not required to remedy under this Lease. Prior to the expiration or termination
of this Lease, Tenant shall remove from the

 

7



--------------------------------------------------------------------------------

Property all furniture, trade fixtures, equipment, wiring and cabling (unless
Landlord directs Tenant otherwise), and all other personal property installed by
Tenant or its assignees or subtenants. Tenant shall repair any damage resulting
from such removal and shall restore the Property to good order and condition.
Any of Tenant’s personal property not removed as required shall be deemed
abandoned, and Landlord, at Tenant’s expense, may remove, store, sell or
otherwise dispose of such property in such manner as Landlord may see fit and/or
Landlord may retain such property or sale proceeds as its property. If Tenant
does not return possession of the Premises to Landlord in the condition required
under this Lease, Tenant shall pay Landlord all resulting damages Landlord may
suffer.

(b) If Tenant remains in possession of the Premises after the expiration or
termination of this Lease, Tenant’s occupancy of the Premises shall be that of a
tenancy at will. Tenant’s occupancy during any holdover period shall otherwise
be subject to the provisions of this Lease (unless clearly inapplicable), except
that the Monthly Rent shall be one and one-half times the Monthly Rent payable
for the last full month immediately preceding the holdover. No holdover or
payment by Tenant after the expiration or termination of this Lease shall
operate to extend the Term or prevent Landlord from immediate recovery of
possession of the Premises by summary proceedings or otherwise. Any provision in
this Lease to the contrary notwithstanding, any holdover by Tenant shall
constitute a default on the part of Tenant under this Lease entitling Landlord
to exercise, without obligation to provide Tenant any notice or cure period, all
of the remedies available to Landlord in the event of a Tenant default, and
Tenant shall be liable for all damages, including consequential damages, that
Landlord suffers as a result of the holdover.

22. Defaults – Remedies.

(a) It shall be an Event of Default by Tenant:

(i) If Tenant does not pay in full when due any and all Rent and, except as
provided in Section 22(c) below, Tenant fails to cure such default on or before
the date that is 5 business days after Landlord gives Tenant notice of default;

(ii) If Tenant enters into or permits any Transfer in violation of Section 18
above;

(iii) If Tenant fails to observe and perform or otherwise breaches any other
provision of this Lease, and, except as provided in Section 22(c) below, Tenant
fails to cure the default on or before the date that is 30 days after Landlord
gives Tenant notice of default; provided, however, if the default cannot
reasonably be cured within 30 days following Landlord’s giving of notice, Tenant
shall be afforded additional reasonable time (not to exceed 90 days following
Landlord’s notice) to cure the default if Tenant begins to cure the default
within 30 days following Landlord’s notice and continues diligently in good
faith to completely cure the default; or

(iv) If Tenant becomes insolvent or makes a general assignment for the benefit
of creditors or offers a settlement to creditors, or if a petition in bankruptcy
or for reorganization or for an arrangement with creditors under any federal or
state law is filed by or against Tenant, or a bill in equity or other proceeding
for the appointment of a receiver for any of Tenant’s assets is commenced, or if
any of the real or personal property of Tenant shall be levied upon; provided
that any proceeding brought by anyone other than Landlord or Tenant under any
bankruptcy, insolvency, receivership or similar law shall not constitute an
Event of Default until such proceeding has continued unstayed for more than 60
consecutive days.

(b) If an Event of Default by Tenant occurs, Landlord shall have the following
rights and remedies:

(i) Landlord, without any obligation to do so, may elect to cure the default on
behalf of Tenant, in which event Tenant shall reimburse Landlord upon demand for
any sums paid or costs incurred by Landlord in curing the default, plus interest
at the Interest Rate from the respective dates of Landlord’s incurring such
costs, which sums and costs together with interest at the Interest Rate shall be
deemed additional Rent;

(ii) To enter and repossess the Premises, by breaking open locked doors if
necessary, and remove all persons and all or any property, by lawful means.
Landlord may, at Landlord’s option, make Alterations and repairs in order to
relet the Premises and relet all or any part(s) of the Premises for Tenant’s
account. Tenant agrees to pay to Landlord on demand any deficiency (taking into
account all costs incurred by Landlord) that may arise by reason of such
reletting. In the event of reletting without termination of this Lease, Landlord
may at any time thereafter elect to terminate this Lease for such previous
breach;

(iii) To terminate this Lease and the Term and to require Tenant to pay to
Landlord all past due amounts under this Lease plus the sum of (A) the present
value (as of the date of such election) of the amount, if any, by which (1) the
Rent which would have been payable during the period (the “Remaining Period”)
from the date of such election through the last day of the Term if this Lease
had remained in effect exceeds (2) the fair market Rent as determined by
Landlord in its reasonable discretion

 

8



--------------------------------------------------------------------------------

for the Premises for the Remaining Period (after allowance for a re-letting
period determined by Landlord in its reasonable discretion based on market
conditions at that time) (for purposes of calculating the present value of such
excess, a discount rate equal to the annual yield on U.S. Treasury Bonds with a
remaining term that most closely approximates the Remaining Period shall be
employed, and it shall be assumed that the excess will be payable in equal
monthly installments over the Remaining Period), and (B) Landlord’s actual
expenses relating to the recovery of the Premises and performing any other
covenants that would otherwise have been performed by Tenant, whether relating
to the repair and restoration of the Premises following surrender or otherwise;
and

(iv) To terminate this Lease and the Term without any right on the part of
Tenant to save the forfeiture by payment of any sum due or by other performance
of any condition, term or covenant broken.

(c) Any provision to the contrary in this Section 22 notwithstanding,
(i) Landlord shall not be required to give Tenant the notice and opportunity to
cure provided in Section 22(a) above more than twice in any consecutive 12-month
period, and thereafter Landlord may declare an Event of Default without
affording Tenant any of the notice and cure rights provided under this Lease,
and (ii) Landlord shall not be required to give such notice prior to exercising
its rights under Section 22(b) if Tenant fails to comply with the provisions of
Sections 13, 20 or 27 or, with respect to Landlord’s rights under
Section 22(b)(i), in an emergency.

(d) No waiver by either party hereto of any breach by the other party shall be a
waiver of any subsequent breach, nor shall any forbearance by either party
hereto to seek a remedy for any breach by the other party be a waiver of any
rights and remedies with respect to such or any subsequent breach. Efforts by
either party to mitigate the damages caused by the other party’s default shall
not constitute a waiver of the non-breaching party’s right to recover damages
hereunder. No right or remedy herein conferred upon or reserved to either party
is intended to be exclusive of any other right or remedy provided herein or by
law, but each shall be cumulative and in addition to every other right or remedy
given herein or now or hereafter existing at law or in equity. No payment by
Tenant or receipt or acceptance by Landlord of a lesser amount than the total
amount due Landlord under this Lease shall be deemed to be other than on
account, nor shall any endorsement or statement on any check or payment be
deemed an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance of Rent due, or
Landlord’s right to pursue any other available remedy.

(e) If either party commences an action against the other party arising out of
or in connection with this Lease, the prevailing party shall be entitled to have
and recover from the other party attorneys’ fees, costs of suit, investigation
expenses and discovery costs, including costs of appeal.

(f) Landlord and Tenant waive the right to a trial by jury in any action or
proceeding based upon or related to, the subject matter of this Lease.

(g) If (i) Landlord shall be in default of any of its Maintenance obligations
under this Lease or shall fail to provide Tenant any of the services to be
provided by Landlord under this Lease, (ii) such default prevents Tenant from
using and occupying the Premises for the conduct of Tenant’s business therein,
(iii) Tenant gives Landlord written notice specifying the nature of the default
and specifying that Tenant intends to exercise its self-help rights under this
subsection, and (iv) Landlord fails to cure such default within 30 days after
Landlord receives Tenant’s notice (or within such reasonable additional time
[not to exceed 180 days in any event] as may be necessary, because of weather
conditions or other circumstances, to cure such default provided Landlord
commences such cure within said period and thereafter diligently prosecutes such
cure to completion), then Tenant may, without any obligation to do so, cure such
default on behalf of Landlord. Landlord shall reimburse Tenant within 30 days of
demand for any reasonable out-of-pocket sums paid or costs incurred by Tenant in
curing such default (“Tenant’s Cost of Cure”), which demand shall be accompanied
by invoices or other reasonable documentation evidencing amounts incurred by
Tenant. If Landlord fails to reimburse Tenant within said 30-day period, Tenant
shall have the right to set-off Tenant’s Cost of Cure against the monthly
installments of Minimum Annual Rent next due under the Lease, until Tenant shall
have recovered in full Tenant’s Cost of Cure, provided, however, in no event,
except as provided in the following sentence, shall Tenant be entitled to
set-off in any month more than 15% of the scheduled installment of Minimum
Annual Rent for such month. The preceding sentence notwithstanding, during the
last 12 months of the Term, Tenant may offset against Minimum Annual Rent such
amounts as may be necessary for Tenant to recover in full Tenant’s Cost of Cure
prior to the expiration of this Lease. To the extent Tenant’s Cost of Cure
include items properly includable in Operating Expenses, Landlord may include in
Operating Expenses such amounts reimbursed by Landlord or offset by Tenant.

23. Tenant’s Authority. Tenant represents and warrants to Landlord that:
(a) Tenant is duly formed, validly existing and in good standing under the laws
of the state under which Tenant is organized, and qualified to do business in
the state in which the Property is located, and (b) the person(s) signing this
Lease are duly authorized to execute and deliver this Lease on behalf of Tenant.

 

9



--------------------------------------------------------------------------------

24. Liability of Landlord. The word “Landlord” in this Lease includes the
Landlord executing this Lease as well as its successors and assigns, each of
which shall have the same rights, remedies, powers, authorities and privileges
as it would have had it originally signed this Lease as Landlord. Any such
person or entity, whether or not named in this Lease, shall have no liability
under this Lease after it ceases to hold title to the Premises except for
obligations already accrued (and, as to any unapplied portion of Tenant’s
Security Deposit, Landlord shall be relieved of all liability upon transfer of
such portion to its successor in interest). Tenant shall look solely to
Landlord’s successor in interest for the performance of the covenants and
obligations of the Landlord hereunder which subsequently accrue. Landlord shall
not be deemed to be in default under this Lease unless Tenant gives Landlord
notice specifying the default and Landlord fails to cure the default within a
reasonable period following Tenant’s notice. In no event shall Landlord be
liable to Tenant for any loss of business or profits of Tenant or for
consequential, punitive or special damages of any kind. Neither Landlord nor any
principal of Landlord nor any owner of the Property, whether disclosed or
undisclosed, shall have any personal liability with respect to any of the
provisions of this Lease or the Premises; Tenant shall look solely to the equity
of Landlord in the Property for the satisfaction of any claim by Tenant against
Landlord.

25. Miscellaneous.

(a) The captions in this Lease are for convenience only, are not a part of this
Lease and do not in any way define, limit, describe or amplify the terms of this
Lease.

(b) This Lease represents the entire agreement between the parties hereto and
there are no collateral or oral agreements or understandings between Landlord
and Tenant with respect to the Premises or the Property. No rights, easements or
licenses are acquired in the Property or any land adjacent to the Property by
Tenant by implication or otherwise except as expressly set forth in this Lease.
This Lease shall not be modified in any manner except by an instrument in
writing executed by the parties. The masculine (or neuter) pronoun and the
singular number shall include the masculine, feminine and neuter genders and the
singular and plural number. The word “including” followed by any specific
item(s) is deemed to refer to examples rather than to be words of limitation.
The word “person” includes a natural person, a partnership, a corporation, a
limited liability company, an association and any other form of business
association or entity. Both parties having participated fully and equally in the
negotiation and preparation of this Lease, this Lease shall not be more strictly
construed, nor any ambiguities in this Lease resolved, against either Landlord
or Tenant.

(c) Each covenant, agreement, obligation, term, condition or other provision
contained in this Lease shall be deemed and construed as a separate and
independent covenant of the party bound by, undertaking or making the same, not
dependent on any other provision of this Lease unless otherwise expressly
provided. All of the terms and conditions set forth in this Lease shall apply
throughout the Term unless otherwise expressly set forth herein.

(d) If any provisions of this Lease shall be declared unenforceable in any
respect, such unenforceability shall not affect any other provision of this
Lease, and each such provision shall be deemed to be modified, if possible, in
such a manner as to render it enforceable and to preserve to the extent possible
the intent of the parties as set forth herein. This Lease shall be construed and
enforced in accordance with the laws of the state in which the Property is
located.

(e) This Lease shall be binding upon and inure to the benefit of Landlord and
Tenant and their respective heirs, personal representatives and permitted
successors and assigns. All persons liable for the obligations of Tenant under
this Lease shall be jointly and severally liable for such obligations.

(f) Tenant shall not record this Lease or any memorandum without Landlord’s
prior consent.

26. Notices. Any notice, consent or other communication under this Lease shall
be in writing and addressed to Landlord or Tenant at their respective addresses
specified in Section 1 above (or to such other address as either may designate
by notice to the other) with a copy to any Mortgagee or other party designated
by Landlord. Each notice or other communication shall be deemed given if sent by
prepaid overnight delivery service or by certified mail, return receipt
requested, postage prepaid or in any other manner, with delivery in any case
evidenced by a receipt, and shall be deemed to have been given on the day of
actual delivery to the intended recipient or on the business day delivery is
refused. The giving of notice by Landlord’s attorneys, representatives and
agents under this Section shall be deemed to be the acts of Landlord.

27. Security Deposit. At the time of signing this Lease, Tenant shall deposit
with Landlord the Security Deposit to be retained by Landlord as cash security
for the faithful performance and observance by Tenant of the provisions of this
Lease. Tenant shall not be entitled to any interest on the Security Deposit.
Landlord shall have the right to commingle the Security Deposit with its other
funds. Landlord may use the whole or any part of the Security Deposit for the
payment of any amount as to which Tenant is in default or to compensate Landlord
for any loss or damage it may suffer by reason of Tenant’s default under

 

10



--------------------------------------------------------------------------------

this Lease. If Landlord uses all or any portion of the Security Deposit as
herein provided, within 10 days after demand, Tenant shall pay Landlord cash in
an amount equal to that portion of the Security Deposit used by Landlord. If no
Event of Default by Tenant then exists, the Security Deposit shall be returned
to Tenant within 30 days after the Expiration Date and surrender of the Premises
to Landlord.

28. Initial Leasehold Improvements.

(a) Plan Approval. Landlord and Tenant hereby approve the plans and
specifications for the initial leasehold improvements to be constructed by
Tenant (the “Initial Tenant Improvements”) listed on, or attached to this Lease
as, Exhibit “D” (the “Approved Plans”). Following completion of construction,
Tenant shall provide Landlord with a copy of the “as built” plans.

(b) Completion by Tenant. Tenant accepts the Premises in its “AS-IS” condition
(latent defects excepted), without obligation on the part of Landlord to provide
any leasehold improvements or any leasehold improvement allowance. Tenant shall
construct the Initial Tenant Improvements at Tenant’s sole cost and expense,
subject, however, to the Tenant Allowances provided for in subsection (e) below.
The Initial Tenant Improvements shall be constructed in accordance with the
Approved Plans, be constructed in a good and workmanlike manner, and shall
comply at the time of completion with all Laws. In constructing the Initial
Tenant Improvements, Tenant shall comply with Sections 12 and 13 of the Lease
and the following conditions:

(i) The general contractor shall be subject to Landlord’s approval, which
approval shall not be unreasonably withheld, delayed or conditioned. Landlord
and Tenant acknowledge that Landlord has approved Greiner Construction as
general contractor. Moreover, Tenant shall utilize Landlord’s preferred
mechanical and electrical contractors. Tenant shall cause all contractors and
subcontractors to provide Landlord the certificates of insurance required under
Section 12 of the Lease.

(ii) Prior to commencing construction, Tenant shall obtain and deliver to
Landlord copies of all permits and licenses required to be issued by any
authority in connection with Tenant’s construction. Upon completion of
construction, Tenant shall obtain and deliver to Landlord a certificate of
occupancy or its equivalent issued by the applicable municipality.

(iii) The warranties from Tenant’s contractor(s) shall be for the benefit of
Landlord, as well as Tenant, and Tenant shall deliver copies of such warranties
to Landlord upon receipt.

(iv) In addition to the right of Landlord and its Agents to inspect the Premises
set forth in Section 14 of the Lease, Landlord and its Agents shall have the
right, at its sole cost and expense, to periodically inspect the work and to
conduct a walk-through inspection of the Premises as completed by Tenant.

(v) Tenant shall obtain, and provide Landlord copies of, lien waivers from all
contractors providing labor and/or materials for the Initial Tenant
Improvements.

(vi) Landlord shall be provided reasonable advance notice of all construction
meetings and shall have the right to attend.

(vii) Tenant and its Agents shall consult with Landlord with respect to all
construction activities affecting or tying into any Building Systems (including,
but not limited to, energy management systems, electrical and gas service, HVAC,
plumbing, and fire and life safety systems).

(viii) Tenant and its Agents shall observe Landlord’s reasonable requirements
for hot work and fire impairments.

(c) Access. Immediately following the full execution and delivery of this Lease,
approval of Tenant’s Construction Drawings and Tenant’s receipt (and delivery of
copies to Landlord) of all necessary construction permits, Tenant and its Agents
shall have the right, at Tenant’s own risk, expense and responsibility, to
access the Premises for the purpose of (a) constructing the Initial Tenant
Improvements, (b) installing Tenant’s furniture, telecommunication cabling, and
trade fixtures, and (c) commencing its business operations in the Premises.
Tenant shall, and will cause its contractors and other Agents to, comply with
such reasonable rules and regulations regarding such access and the completion
of such work as Landlord may hereafter adopt, to the extent such rules are
otherwise consistent with the Lease. Tenant shall comply with and observe all
provisions of the Lease with respect to any access to or occupancy of the
Premises by Tenant prior to the Commencement Date, including payment of
utilities and carrying the insurance specified by the Lease, as if the Term of
this Lease with respect to the Premises had already commenced, except that
Tenant shall have no obligation to pay any Monthly Rent for this
pre-commencement access period.

 

11



--------------------------------------------------------------------------------

(d) Commencement Date. The Commencement Date of July 1, 2012 is not contingent
upon the completion of the Initial Tenant Improvements, and shall occur on
July 1, 2012 regardless of whether Tenant has completed construction of the
Initial Tenant Improvements or taken occupancy of the Premises by said date.

(e) Tenant Allowances. Landlord agrees to provide Tenant with the following
allowances towards the costs and expenses incurred by Tenant in connection with
the Initial Tenant Improvements (the “Tenant Allowances”):

(i) Landlord shall reimburse Tenant for space planning costs in the amount of
$6,700.

(ii) Landlord shall provide Tenant a Construction Allowance of $1,400,000.00
towards to the costs and expenses incurred by Tenant for the construction of the
Initial Tenant Improvements, including architectural, engineering and permitting
fees. The Construction Allowance may not be used for furniture, fixtures,
equipment, phone systems or other removable personal property of Tenant. Tenant
shall be responsible for all costs and expenses of the Initial Tenant
Improvements in excess of the Construction Allowance. Upon written request of
Tenant, and provided no Event of Default on the part of Tenant then exists,
Landlord will increase the Construction Allowance by up to an additional
$560,000, to be made available after the initial $1,400,000.00 Construction
Allowance has been utilized in full (the additional allowance is herein termed,
the “Additional Construction Allowance”). Any such request for an increase in
the Construction Allowance must be made on or before the end of the first Lease
Year, and must be for leasehold improvements in and to the Premises completed
during the first Lease Year. If the Construction Allowance is increased as
provided herein, the Additional Construction Allowance will be amortized over
the initial Term of the Lease (excluding any initial net rental abatement
period) with an interest factor of 10% per annum and added to the Minimum Annual
Rent (for example, if the Additional Construction Allowance amounted to
$500,000, the Minimum Annual Rent for each month during the initial Term would
be increased by $6,607.54). The increased Minimum Annual Rent will be applied
retroactive to the date Minimum Annual Rental payments commenced under this
Lease, and Tenant shall pay any necessary catch-up payment with the next
installment of Minimum Annual Rent. If Tenant so elects to use all or part of
the Additional Construction Allowance, the parties will, at either party’s
request, enter into an amendment to this Lease documenting the resulting rental
increase.

Any application by Tenant for payment from the Tenant Allowances shall be in
writing, explain in reasonable detail the basis for the amount requested in the
application for payment, and be accompanied by evidence of the costs and
expenses qualifying for reimbursement from the applicable Allowance, evidence of
payment thereof by Tenant, lien waivers from all persons supplying labor or
materials, and any other information or documentation that Landlord may
reasonably request consistent with standard construction disbursing procedures.
Reimbursement from the applicable Allowance shall be paid within 30 days of a
proper application for payment.

If Landlord defaults with respect to its obligations under this Section to pay
all or part of the applicable Allowances, and such default is not cured by
Landlord on or before the date that is 30 days following written notice from
Tenant specifying the default and Tenant’s intention to exercise its right of
set off provided herein, Tenant may offset the amount due to Tenant, as stated
in Tenant’s default notice, against the installment(s) of Minimum Annual Rent
next coming due under this Lease.

29. Extension Options. Tenant shall have the right and option to extend the Term
of this Lease for up to 2 additional extension terms of 5-years each. Each such
option must be exercised, if at all, by giving Landlord prior written notice, at
least 12 months in advance (the “Exercise Deadline”) of the Expiration Date of
the then current lease Term, of Tenant’s election to extend the lease Term; it
being agreed that time is of the essence and that this option is personal to
Tenant and is non-transferable to any assignee or sublessee (regardless of
whether any such assignment or sublease was made with or without Landlord’s
consent) that is not an Affiliate of Tenant or to any other person or entity.
Each extension Term shall be under the same terms and conditions as provided in
this Lease except as follows:

(a) there shall be no further options to extend the Term beyond the 2nd
extension option;

(b) Tenant shall accept the Premises in its “as is” condition, without any
obligation on the part of Landlord to provide any tenant improvements or tenant
improvement allowance, except that for each extension term Tenant will be
provided a refurbishment allowance of $5.00 per rentable square foot; and

(c) the Minimum Annual Rent for each Lease Year of the applicable Extension Term
shall be the “Market Rent” as defined below and determined as follows. Within 30
days after Landlord receives timely notice from Tenant exercising Tenant’s
extension option, Landlord will give notice to Tenant of its determination of
the Market Rent for the Premises, and Landlord’s determination will constitute
the Market Rent unless Tenant objects by giving Landlord written notice of
objection (including Tenant’s determination of the Market Rent) within 20 days
after Tenant’s receipt of Landlord’s determination. If Tenant so objects, and
the parties are unable to agree upon the Market Rent within 30 days after the
Tenant’s objection, then by written

 

12



--------------------------------------------------------------------------------

notice to the other either party may demand that Market Rent be determined by
the appraisal process set forth below. If determination by appraisal is
demanded, the Experts (as defined below) shall be instructed to determine the
Minimum Annual Rent for the first Lease Year of the Extension Term, and the
Minimum Annual Rent thereafter will increase by 3% for each Lease Year within
the Extension Term (and, if the 3% annual increases are greater than or less
than then-market escalations, that fact will be taken into consideration by the
Experts in establishing the Minimum Annual Rent for the first Lease Year of the
Extension Term). The Minimum Annual Rent for the first Lease Year of the
Extension Term will be so determined by a board consisting of three independent
and disinterested reputable commercial real estate professionals (licensed
brokers/agents or appraisers) with at least 10 years experience in the leasing
or appraising of the rental value of commercial flex space in the southwest
submarket of the Minneapolis/St. Paul metropolitan area (the “Applicable
Submarket”). Landlord and Tenant will each appoint its respective Expert within
30 days following the appraisal demand. The third Expert will be appointed by
the first two Experts. If the first two Experts are unable to agree on a third
Expert within 30 days after the appointment of the second Expert, then the third
Expert shall be appointed by the local chapter of the Appraisal Institute. Any
Expert so appointed by the Appraisal Institute shall be a disinterested
reputable real estate appraiser with at least 10 years experience in appraising
the rental value of commercial space in the Applicable Submarket, and shall be a
member of the Appraisal Institute with the designation of “MAI.” The Experts
shall be instructed to each independently reach their respective determinations
of the Minimum Annual Rent for the first Lease Year of the Extension Term (to be
Market Rent, assuming 3% annual escalations for subsequent Lease Years) within
45 days of the appointment of the third Expert. If determinations of at least
two of the Experts are identical in amount, that amount will be determined to be
the fair market Minimum Annual Rent for the first Lease Year of the Extension
Term. If the determinations of all three Experts are different in amount, the
highest appraised value will be averaged with the middle value (that average
being referred to as “Sum A”). The lowest appraised value will be averaged with
the middle value (that average being referred to as “Sum B”), and the fair
market Minimum Annual Rent will be determined as follows: (i) if neither Sum A
nor Sum B differs from the middle appraised value by more than 7% of the middle
appraised value, then the fair market Minimum Annual Rent will be the average of
the three appraisals, (ii) if either Sum A or Sum B (but not both) differs from
the middle appraised value by more than 7% of the middle appraised value, then
the fair market Minimum Annual Rent will be the average of the middle appraised
value and the appraised value closer in amount to the middle appraised value,
and (iii) if both Sum A and Sum B differ from the middle appraised value by more
than 7% of the middle appraised value, then the fair market Minimum Annual Rent
will be equal to the middle appraised value. Written notice of the fair market
Minimum Annual Rent for the first Lease Year of the Extension Term as duly
determined in accordance with this paragraph shall be promptly given to Landlord
and Tenant and will be binding and conclusive on them, and Minimum Annual Rent
for each subsequent Lease Year in the Extension Term shall be 103% of that
payable in the previous year. Each party will bear its own expenses in
connection with the appraisal proceeding (including the Expert appointed by it),
and the fees of the third Expert will be borne equally. If, for any reason, the
fair market Minimum Annual Rent has not been determined at the time of the
commencement of the Extension Term, then the fair market Minimum Annual Rent
will be the amount set forth in Landlord’s original determination, and if the
determination of the Experts as provided above indicates that a lesser or
greater amount should have been paid than that which was actually paid, a proper
adjustment will be made in a payment from Landlord to Tenant, or Tenant to
Landlord, as the case may be.

For purposes of this Section, “Market Rent” means the net annual rent that a
willing tenant would pay, and a willing lessor would accept, in arms-length,
bona fide negotiations, if the premises at issue were leased to a single tenant
for the period in question under a lease pursuant to which such tenant would not
receive any rental concession, such as rental abatements or “free rent” periods
or rental assumption, inducements or any leasehold improvement allowance (but
taking into consideration the $5.00 per rentable square foot refurbishment
allowance provided herein to Tenant), and otherwise taking into account any
other pertinent factors, including, but not limited to, the net effective annual
rates per rentable square foot for leases of comparable space in comparable
buildings recently or then being entered into in the Applicable Submarket
(“Comparable Rates”). In determining the Market Rent and using Comparable Rates
in connection with such determination, the following factors (and any other
factors then known to be pertinent) shall be considered: the size of the
premises; the length of the term; permitted use; quality of services provided;
location and/or floor level; definition of rentable area; existing leasehold
improvements; leasehold improvements to be provided by the lessor, whether
directly or by allowance; the quality, age and location of the building;
financial strength of the applicable tenant; rental concessions (such as rental
abatements or “free rent” periods and rent assumptions); inducements; the
respective obligations of the lessor and the tenant, the manner in which the
rents are then subject to escalation and the time the particular rate under
consideration became or will become effective.

If an Event of Default by Tenant under this Lease is continuing as of the date
Tenant exercises this extension option or as of the Expiration Date of the then
current lease Term, Landlord may at its option and in its sole discretion,
declare this extension option void and of no further force or effect. If Tenant
assigns this Lease or sublets more than 50% of the Premises to any person or
entity that is not an Affiliate of Tenant, this extension option shall
thereafter be void and of no further force or effect.

Upon the timely exercise of an extension option, at the request of either party
the parties hereto will enter into an appropriate amendment to this Lease
incorporating the terms of the Lease extension.

 

13



--------------------------------------------------------------------------------

30. Termination Option. Tenant shall have a one-time right to terminate this
Lease effective as of the last day of the 90th full month of the Term (the
“Termination Date”), by providing Landlord written notice of Tenant’s election
to terminate this Lease on or before the last day of the 78th full month of the
Term (the “Notice Date”). If Tenant gives the termination notice, Tenant must
pay, on or before the Notice Date, a termination fee (the “Termination Fee”)
equal to the sum of (i) the following unamortized transaction costs incurred by
Landlord with respect to this Lease: the cost of all Tenant Allowances
(including any Additional Construction Allowance) provided tenant under
Section 28 and brokerage commissions previously paid to Tenant’s broker (the
“Transaction Costs”), and (ii) 3 months’ of Monthly Rent (calculated at the rate
that would have been in effect for the 3 months following the Termination Date).
The Transaction Costs shall be amortized on a straight-line basis over the term
of this Lease (but excluding any period during which net rent is abated) at an
interest rate of 10% per annum. If Tenant fails to give written notice of
termination or to pay the Termination Fee by the Notice Date, time being of the
essence, this right to terminate shall be void and of no further force or
effect. Within 15 days following Tenant’s written request (which request must be
made at least 20 days prior to the Notice Date) , Landlord will provide Tenant
with a written statement of Landlord’s Transaction Costs and Landlord’s
calculation of the Termination Fee. If an Event of Default by Tenant under this
Lease is continuing as of the date Tenant exercises this termination option or
as of the Termination Date, Landlord may at its option and in its sole
discretion, declare this termination option void and of no further force or
effect. Tenant shall pay all Rent under this Lease and abide by all of the terms
and conditions of this Lease through and including the Termination Date.

 

Landlord’s approval:   /s/ David M. Jellison      Vice President & City Manager
     /s/ Joseph A. Trinkle      Senior Vice President, Regional Director   

Landlord and Tenant have executed this Lease on the respective date(s) set forth
below.

 

      Landlord:       LIBERTY PROPERTY LIMITED PARTNERSHIP       By:   Liberty
Property Trust, Sole General Partner Date signed:         May 14, 2012        
By:  

/s/ Joseph A. Trinkle

          Name: Joseph A. Trinkle           Title: Senior Vice President,
Regional Director Date signed:       Tenant: May 14, 2012       TORNIER, INC.  
    By:  

/s/ Kevin M. Klemz

        Name: Kevin M. Klemz         Title: Vice President, Chief Legal Officer
and Secretary

 

14



--------------------------------------------------------------------------------

Rider 1 to Lease Agreement

(Multi-Tenant Industrial)

ADDITIONAL DEFINITIONS

“ADA” means the Americans With Disabilities Act of 1990 (42 U.S.C. § 1201 et
seq.), as amended and supplemented from time to time.

“Affiliate” means (i) any entity controlling, controlled by, or under common
control of, Tenant, (ii) any successor to Tenant by merger, consolidation or
reorganization, and (iii) any purchaser of all or substantially all of the
assets of Tenant as a going concern.

“Agents” of a party means such party’s employees, agents, representatives,
contractors, licensees or invitees.

“Alteration” means any addition, alteration or improvement to the Premises or
Property, as the case may be.

“Building Rules” means the rules and regulations attached to this Lease as
Exhibit “B” as they may be amended from time to time.

“Building Systems” means any electrical, mechanical, structural, plumbing,
heating, ventilating, air conditioning, sprinkler, life safety or security
systems serving the Building.

“Environmental Laws” means all present or future federal, state or local laws,
ordinances, rules or regulations (including the rules and regulations of the
federal Environmental Protection Agency and comparable state agency) relating to
the protection of human health or the environment.

“Event of Default” means a default described in Section 22(a) of this Lease.

“Exterior Areas” means all areas and facilities on the Property located outside
the Building, including, if applicable, driveways, sidewalks, parking, loading
and landscaped areas.

“Hazardous Materials” means pollutants, contaminants, toxic or hazardous wastes
or other materials the removal of which is required or the use, treatment,
storage or disposal of which is regulated, restricted, or prohibited by any
Environmental Law.

“Interest Rate” means interest at the rate of 1% per month.

“Land” means the lot or plot of land on which the Building is situated or the
portion thereof allocated by Landlord to the Building.

“Laws” means all laws, ordinances, rules, orders, regulations, guidelines and
other requirements of federal, state or local governmental authorities or of any
private association or contained in any restrictive covenants or other
declarations or agreements, now or subsequently pertaining to the Property or
the use and occupation of the Property.

“Lease Year” means the period from the Commencement Date through the succeeding
12 full calendar months (including for the first Lease Year any partial month
from the Commencement Date until the first day of the first full calendar month)
and each successive 12-month period thereafter during the Term.

“Maintain” means to provide such maintenance, repair and, to the extent
necessary and appropriate, replacement, as may be needed to keep the subject
property in good condition and repair. Notwithstanding the foregoing provision
to the contrary, Tenant shall not be responsible for the cost of any capital
expenditures with respect to the Building or Property (excluding Tenant
Alterations), except such expenditures incurred for improvements made for the
purpose of reducing energy costs or to comply with Laws or changes in Laws
enacted after the date of this Lease, and then only to the extent of such costs
occurring within the Term of this Lease based on an amortization of such costs
(including reasonable financing charges) over the expected useful life (or
payback period if shorter) of the improvement.

 

Page 1 of 2



--------------------------------------------------------------------------------

“Monthly Rent” means the monthly installment of Minimum Annual Rent plus the
monthly installment of estimated Annual Operating Expenses payable by Tenant
under this Lease.

“Mortgage” means any mortgage, deed of trust or other lien or encumbrance on
Landlord’s interest in the Property or any portion thereof, including without
limitation any ground or master lease if Landlord’s interest is or becomes a
leasehold estate.

“Mortgagee” means the holder of any Mortgage, including any ground or master
lessor if Landlord’s interest is or becomes a leasehold estate.

“Operating Expenses” means all costs, fees, charges and expenses incurred or
charged by Landlord in connection with the ownership, operation, maintenance and
repair of, and services provided to, the Property, including, but not limited
to, (i) the actual cost to Landlord for any utilities provided by Landlord
pursuant to Section 7 of this Lease, (ii) the cost of insurance carried by
Landlord pursuant to Section 8 of this Lease together with the cost of any
deductible paid by Landlord in connection with an insured loss, (iii) Landlord’s
cost to Maintain the Property, subject to the provisions of Section 9 of this
Lease, (iv) the cost of trash and recyclables collection, (v) to the extent not
otherwise payable by Tenant pursuant to Section 5 of this Lease, all levies,
taxes (including real estate taxes, sales taxes and gross receipt taxes),
assessments, liens, license and permit fees, together with the reasonable cost
of contesting any of the foregoing, which are applicable to the Term, and which
are imposed by any authority or under any Law, or pursuant to any recorded
covenants or agreements, upon or with respect to the Property, or any
improvements thereto, or directly upon this Lease or the Rent or upon amounts
payable by any subtenants or other occupants of the Premises, or against
Landlord because of Landlord’s estate or interest in the Property, (vi) the
annual amortization (over their estimated economic useful life or payback
period, whichever is shorter) of the costs (including reasonable financing
charges) of capital improvements or replacements to the extent chargeable to
Tenant as provided elsewhere in this Rider, and (vii) a management and
administrative fee not to exceed 4% of gross rents. The foregoing
notwithstanding, Operating Expenses will not include: (i) depreciation on the
Building, (ii) financing and refinancing costs (except as provided above),
interest on debt or amortization payments on any mortgage, or rental under any
ground or underlying lease, (iii) leasing commissions, advertising expenses,
tenant improvements or other costs directly related to the leasing of the
Property, or (iv) income, excess profits or corporate capital stock tax imposed
or assessed upon Landlord, unless such tax or any similar tax is levied or
assessed in lieu of all or any part of any taxes includable in Operating
Expenses above. Landlord shall have the right to directly perform (by itself or
through an affiliate) any services provided under this Lease provided that the
Landlord’s charges included in Operating Expenses for any such services shall
not exceed competitive market rates for comparable services.

“Property” means the Land, the Building, the Exterior Areas, and all
appurtenances to them.

“Rent” means the Minimum Annual Rent, Annual Operating Expenses and any other
amounts payable by Tenant to Landlord under this Lease.

“Taken” or “Taking” means acquisition by a public authority having the power of
eminent domain by condemnation or conveyance in lieu of condemnation.

“Tenant’s Share” means the percentage obtained by dividing the rentable square
feet of the Premises by the rentable square feet of the Building, as set forth
in Section 1 of this Lease.

“Transfer” means (i) any assignment, transfer, pledge or other encumbrance of
all or a portion of Tenant’s interest in this Lease, (ii) any sublease, license
or concession of all or a portion of Tenant’s interest in the Premises, or
(iii) any transfer of a controlling interest in Tenant.

 

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT “B”

BUILDING RULES

1. Any sidewalks, lobbies, passages and stairways shall not be obstructed or
used by Tenant for any purpose other than ingress and egress from and to the
Premises. Landlord shall in all cases retain the right to control or prevent
access by all persons whose presence, in the judgment of Landlord, shall be
prejudicial to the safety, peace or character of the Property.

2. The toilet rooms, toilets, urinals, sinks, faucets, plumbing or other service
apparatus of any kind shall not be used for any purposes other than those for
which they were installed, and no sweepings, rubbish, rags, ashes, chemicals or
other refuse or injurious substances shall be placed therein or used in
connection therewith or left in any lobbies, passages, elevators or stairways.

3. Tenant shall not impair in any way the fire safety system and shall comply
with all safety, fire protection and evacuation procedures and regulations
established by Landlord, any governmental agency or any insurance company
insuring the Building, including without limitation the insurer’s Red Tag Permit
System, Hot Work Permit System and all other fire protection impairment
procedures. No person shall go on the roof without Landlord’s prior written
permission.

4. Skylights, windows, doors and transoms shall not be covered or obstructed by
Tenant, and Tenant shall not install any window covering which would affect the
exterior appearance of the Building, except as approved in writing by Landlord.
Tenant shall not remove, without Landlord’s prior written consent, any shades,
blinds or curtains in the Premises.

5. Without Landlord’s prior written consent, Tenant shall not hang, install,
mount, suspend or attach anything from or to any sprinkler, plumbing, utility or
other lines. If Tenant hangs, installs, mounts, suspends or attaches anything
from or to any doors, windows, walls, floors or ceilings, Tenant shall spackle
and sand all holes (excluding minor holes from small nails, tacks, and similar
fasteners) and repair any damage caused thereby or by the removal thereof at or
prior to the expiration or termination of the Lease. If Tenant elects to seal
the floor, Tenant shall seal the entire unfinished floor area within the
Premises.

6. Tenant shall not change any locks nor place additional locks upon any doors.

7. Tenant shall not use nor keep in the Building any matter having an offensive
odor or which may negatively affect the indoor air quality of the Building, nor
explosive or highly flammable material, nor shall any animals other than
handicap assistance dogs in the company of their masters be brought into or kept
in or about the Property.

8. All wires installed by Tenant must be clearly tagged at the distributing
boards and junction boxes and elsewhere where required by Landlord, with the
number of the office to which said wires lead, and the purpose for which the
wires respectively are used, together with the name of the concern, if any,
operating same.

9. Tenant shall not place weights anywhere beyond the safe carrying capacity of
the Building.

10. The use of rooms as sleeping quarters is strictly prohibited at all times.

11. Tenant shall have the right, at Tenant’s sole risk and responsibility, to
use only Tenant’s Share of the parking spaces at the Property. Tenant shall
comply with all parking regulations promulgated by Landlord from time to time
for the orderly use of the vehicle parking areas, including without limitation
the following: Parking shall be limited to automobiles, passenger or equivalent
vans, motorcycles, light four wheel pickup trucks and (in designated areas)
bicycles. No vehicles shall be left in the parking lot overnight without
Landlord’s prior written approval. Parked vehicles shall not be used for vending
or any other business or other activity while parked in the parking areas.
Vehicles shall be parked only in striped parking spaces, except for loading and
unloading, which shall occur solely in zones marked for such purpose, and be so
conducted as to not unreasonably interfere with traffic flow within the Property
or with loading and unloading areas of other tenants. Employee and tenant
vehicles shall not be parked in spaces marked for visitor parking or other
specific use. All vehicles entering or parking in the parking areas shall do so
at owner’s sole risk and Landlord assumes no responsibility for any damage,
destruction, vandalism or theft. Tenant shall cooperate with Landlord in any
measures implemented by Landlord to control abuse of the parking areas,
including without limitation access control programs, tenant and guest vehicle
identification programs, and validated parking programs, provided that no such
validated parking program shall result in Tenant being charged for spaces to
which it has a right to free use under its Lease. Each vehicle owner shall
promptly

 

B-1



--------------------------------------------------------------------------------

respond to any sounding vehicle alarm or horn, and failure to do so may result
in temporary or permanent exclusion of such vehicle from the parking areas. Any
vehicle which violates the parking regulations may be cited, towed at the
expense of the owner, temporarily or permanently excluded from the parking
areas, or subject to other lawful consequence.

12. If Landlord designates the Building as a non-smoking building, Tenant and
its Agents shall not smoke in the Building or at the Building entrances and
exits or in any other areas around the Building designated by Landlord as
non-smoking areas.

13. If at Tenant’s request, Landlord consents to Tenant having a dumpster at the
Property, Tenant shall locate the dumpster in the area designated by Landlord
and shall keep and maintain the dumpster clean and painted with lids and doors
in good working order and, at Landlord’s request, locked.

14. Tenant shall provide Landlord with a written identification of any vendors
engaged by Tenant to perform services for Tenant at the Premises (examples:
cleaners, security guards/monitors, trash haulers, telecommunications
installers/maintenance).

15. Tenant shall comply with any move-in/move-out rules provided by Landlord.

16. Tenant shall cause all of Tenant’s Agents to comply with these Building
Rules.

17. Landlord reserves the right to rescind, suspend or modify any rules or
regulations and to make such other rules and regulations as, in Landlord’s
reasonable judgment, may from time to time be needed for the safety, care,
maintenance, operation and cleanliness of the Property. Notice of any action by
Landlord referred to in this section, given to Tenant, shall have the same force
and effect as if originally made a part of the foregoing Lease. New rules or
regulations will not, however, be unreasonably inconsistent with the proper and
rightful enjoyment of the Premises by Tenant under the Lease.

18. These Building Rules are not intended to give Tenant any rights or claims in
the event that Landlord does not enforce any of them against any other tenants
or if Landlord does not have the right to enforce them against any other tenants
and such nonenforcement will not constitute a waiver as to Tenant.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT “C”

TENANT ESTOPPEL CERTIFICATE

Please refer to the documents described in Schedule 1 hereto, (the “Lease
Documents”) including the “Lease” therein described; all defined terms in this
Certificate shall have the same meanings as set forth in the Lease unless
otherwise expressly set forth herein. The undersigned Tenant hereby certifies
that it is the tenant under the Lease. Tenant hereby further acknowledges that
it has been advised that the Lease may be collaterally assigned in connection
with a proposed financing secured by the Property and/or may be assigned in
connection with a sale of the Property and certifies both to Landlord and to any
and all prospective mortgagees and purchasers of the Property, including any
trustee on behalf of any holders of notes or other similar instruments, any
holders from time to time of such notes or other instruments, and their
respective successors and assigns (the “Beneficiaries”) that as of the date
hereof:

1. The information set forth in attached Schedule 1 is true and correct.

2. Tenant is in occupancy of the Premises and the Lease is in full force and
effect, and, except by such writings as are identified on Schedule l, has not
been modified, assigned, supplemented or amended since its original execution,
nor are there any other agreements between Landlord and Tenant concerning the
Premises, whether oral or written.

3. All conditions and agreements under the Lease to be satisfied or performed by
Landlord have been satisfied and performed.

4. Tenant is not in default under the Lease Documents, Tenant has not received
any notice of default under the Lease Documents, and, to Tenant’s knowledge,
there are no events which have occurred that, with the giving of notice and/or
the passage of time, would result in a default by Tenant under the Lease
Documents.

5. Tenant has not paid any Rent due under the Lease more than 30 days in advance
of the date due under the Lease and Tenant has no rights of setoff,
counterclaim, concession or other rights of diminution of any Rent due and
payable under the Lease except as set forth in Schedule 1.

6. To Tenant’s knowledge, there are no uncured defaults on the part of Landlord
under the Lease Documents, Tenant has not sent any notice of default under the
Lease Documents to Landlord, and there are no events which have occurred that,
with the giving of notice and/or the passage of time, would result in a default
by Landlord thereunder, and that at the present time Tenant has no claim against
Landlord under the Lease Documents.

7. Except as expressly set forth in Part G of Schedule 1, there are no
provisions for any, and Tenant has no, options with respect to the Premises or
all or any portion of the Property.

8. No action, voluntary or involuntary, is pending against Tenant under federal
or state bankruptcy or insolvency law.

9. The undersigned has the authority to execute and deliver this Certificate on
behalf of Tenant and acknowledges that all Beneficiaries will rely upon this
Certificate in purchasing the Property or extending credit to Landlord or its
successors in interest.

10. This Certificate shall be binding upon the successors, assigns and
representatives of Tenant and any party claiming through or under Tenant and
shall inure to the benefit of all Beneficiaries.

IN WITNESS WHEREOF, Tenant has executed this Certificate this
                    day of             , 2        .

 

  Name of Tenant By:      Title:  

 

C-1



--------------------------------------------------------------------------------

SCHEDULE 1 TO TENANT ESTOPPEL CERTIFICATE

Lease Documents, Lease Terms and Current Status

 

A. Date of Lease:

 

B. Parties:

 

  1. Landlord:

 

  2. Tenant:

 

C. Premises:

 

D. Modifications, Assignments, Supplements or Amendments to Lease:

 

E. Commencement Date:

 

F. Expiration of Current Term:

 

G. Option Rights:

 

H. Security Deposit Paid to Landlord: $

 

I. Current Minimum Annual Rent: $

 

J. Current Annual Operating Expenses: $

 

K. Current Total Rent: $

 

L. Square Feet Demised:

 

C-2